Wedell, J.
(concurring specially): I concur in the decision, first, for the reason the record before this court fails to establish any accidental injury to the hand itself arising out of and in the course of the employment. If any competent evidence was introduced to establish such injury it is not before this court. Nor is it contended the condition of the hand was the result of any injury to the fingers or thumb. Second, the only injuries, therefore, as to which claimant was entitled to compensation were the injuries to his fingers and thumb. The thumb did not heal normally, and in such eventuality additional compensation may be allowed to the extent provided under the healing provision of our statute. (G. S. 1935, 44-510 [21].)
*622Furthermore, my interpretation of the medical testimony, when carefully analyzed, is not that claimant’s inability to do his regular work was caused by the condition of his hand, but primarily by reason of the condition of his thumb. While the condition of the hand, assuming it had in fact arisen out of and in the course of claimant’s employment, might possibly have disabled claimant from performing his regular duties, the uncontradicted medical testimony nevertheless affirmatively discloses the big thing — the real cause — of his continued inability to work was the fact the root of the thumbnail had not been completely removed during the first operation, with the result that the thumb did not hoal normally until the entire' nail was properly removed during the second operation. It seems to me it is just such a situation as the instant one that the lawmakers contemplated when they expressly provided for additional compensation during the actual healing period, such period not to be more than ten percent of the total period allowed for the schedule injury, nor in any event for longer than fifteen weeks. (G. S. 1935, 44-510 [21].)
I am aware of decisions from some other jurisdictions which allow awards in harmony with the decision of the district court in this case. If time permitted I should like to analyze them and the statutes upon which they are based. I, however, know of no decisions which authorize the award made in the instant case, upon facts here presented, where the law contains a provision such as ours, for limited additional compensation during the healing period and no more.
Mr. Justice Hakvey joins in this specially concurring opinion.